Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CORPORATE BENEFITS A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 30, 2007, to the Prospectus Dated April 30, 2007 This Supplement adds certain information to your Prospectus, dated April 30, 2007. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 14 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2007 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 142346 Page 2 of 2 April 2007 CORPORATE BENEFITS A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following · Is returnable by you during the free look period if you are not satisfied. investment managers are available through · Is available only to groups of ten or more insured people, where the insured the policy: people share a common employment or business relationship. · AllianceBernstein, L.P. Premium Payments · BAMCO, Inc. · Are flexible, so the premium amount and frequency may vary. · BlackRock Investment Management, · Are allocated to the variable account and the fixed account, based on your LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and the · Evergreen Investment Management loan account. Company, LLC. · Has no guaranteed minimum value under the variable account. The value varies · Fidelity Management & Research Co. with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed account. · ING Clarion Real Estate Securities L.P. · Is subject to specified fees and charges. · ING Investment Management Advisors, Death Benefit Proceeds B.V. · Are paid if your policy is in force when the insured person dies. · ING Investment Management Co. · Are calculated under your choice of options: · J.P. Morgan Investment Management - Option 1 - the base death benefit is the greater of the amount of base Inc. insurance coverage you have selected or your policy value multiplied by the · Julius Baer Investment Management, appropriate factor from the definition of life insurance factors described in LLC Appendix A; · Legg Mason Capital Management, Inc. - Option 2 - the base death benefit is the greater of the amount of base · Lord, Abbett & Co. LLC insurance coverage you have selected plus the policy value or your policy · Marsico Capital Management, LLC value multiplied by the appropriate factor from the definition of life insurance · Massachusetts Financial Services factors described in Appendix A; or Company - Option 3 - the base death benefit is the greater of the amount of base · Morgan Stanley Investment insurance coverage you have selected plus premiums paid minus withdrawals Management, Inc. (d/b/a Van Kampen) taken or your policy value multiplied by the appropriate factor from the · Neuberger Berman, LLC definition of life insurance factors described in Appendix A. · Neuberger Berman Management Inc. · Are equal to the base death benefit plus any rider benefits minus any · OppenheimerFunds, Inc. outstanding loans, accrued loan interest and unpaid fees and charges. · Pacific Investment Management · Are generally not subject to federal income tax if your policy continues to meet Company LLC the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation to broker/dealers whose registered representatives · UBS Global Asset Management sell the policy. See Distribution of the Policy , page 63 , for further information (Americas) Inc. about the amount of compensation we pay. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the Corporate Benefits variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2007. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 48 The Policys Features and Benefits 3 TAX CONSIDERATIONS 50 Factors You Should Consider Before Tax Status of the Company 50 Purchasing a Policy 6 Tax Status of the Policy 51 Fees and Charges 8 Diversification and Investor Control Requirements 51 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 52 ACCOUNT AND THE FIXED ACCOUNT 12 Distributions Other than Death Benefits 52 Security Life of Denver Insurance Company 12 Other Tax Matters 54 The Investment Options 14 ADDITIONAL INFORMATION 56 DETAILED INFORMATION ABOUT General Policy Provisions 56 THE POLICY 18 Distribution of the Policy 63 Purchasing a Policy 19 Legal Proceedings 66 Fees and Charges 23 Financial Statements 66 Death Benefits 30 APPENDIX A A-1 Additional Insurance Benefits 35 APPENDIX B B-1 Policy Value 38 APPENDIX C C-1 Special Features and Benefits 40 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 57 Policy Date 19 Fixed Account 18 Policy Value 38 Fixed Account Value 38 Segment or Coverage Segment 30 Loan Account 40 Surrender Value 5 Loan Account Value 40 Valuation Date 39 Monthly Processing Date 24 Variable Account 14 Net Premium 3 Variable Account Value 38 Net Policy Value 5 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
